644 So. 2d 102 (1994)
STATE of Florida, Appellant,
v.
James TREMMEL, Andrew Higgins and Ernie Bennett, Appellees.
No. 93-02255.
District Court of Appeal of Florida, Second District.
September 23, 1994.
*103 Robert A. Butterworth, Atty. Gen., Tallahassee, and Michael J. Neimand, Asst. Atty. Gen., and Parker D. Thomson and Carol A. Licko, Sp. Asst. Attys. Gen., Miami, for appellant.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellees.
PER CURIAM.
Appellant, State of Florida, appeals the trial court order declaring Florida's Stalking Statute, section 784.048, Florida Statutes (Supp. 1992), facially unconstitutional for vagueness and overbreadth. In similar challenges, the statute has been found to be facially constitutional by each of the other District Courts of Appeal. See State v. Kahles, 644 So. 2d 512 (Fla. 4th DCA 1994); Varney v. State, 638 So. 2d 1063 (Fla. 1st DCA 1994); Pallas v. State, 636 So. 2d 1358 (Fla. 3d DCA 1994); Bouters v. State, 634 So. 2d 246 (Fla. 5th DCA 1994). We agree with our colleagues of the other District Courts of Appeal and find the challenged statute constitutional and, therefore, reverse and remand. However, we certify, as being of great public importance, the same question certified in Varney:
IS SECTION 784.048, FLORIDA STATUTES (SUPP. 1992), FACIALLY UNCONSTITUTIONAL AS VAGUE AND OVERBROAD?
Reversed and remanded.
CAMPBELL, Acting C.J., and PARKER and BLUE, JJ., concur.